Citation Nr: 0700985	
Decision Date: 01/12/07    Archive Date: 01/24/07

DOCKET NO.  04-29 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received with 
which to reopen a service connection claim for bronchitis.

2.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).  

3.  Whether new and material evidence has been received with 
which to reopen a service connection claim for disability 
manifested by fatigue. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1974 to 
October 1994.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in December 2002, a 
statement of the case was issued in July 2004, and a 
substantive appeal was received in August 2004.  The veteran 
testified at an RO hearing in May 2004 and at a Board hearing 
conducted at the RO in September 2006. 

The Board notes that the veteran also filed claims for 
service connection for chronic obstructive pulmonary disease 
(COPD), viral and bacterial infections, and weight loss.  The 
RO denied all these claims in a February 2004 rating 
decision.  The RO received the veteran's notice of 
disagreement in March 2004; and the RO issued a statement of 
the case in January 2006.  However, a substantive appeal was 
not received to complete the appeal, and these issues are 
therefore not in appellate status.  

The February 2004 rating decision also denied the veteran's 
request to reopen a claim of service connection for fatigue, 
and the veteran's March 2004 notice of disagreement also 
included this issue.  However, the January 2006 statement of 
the case failed to address the issue of the veteran's 
application to reopen his claim for fatigue.  This matter is 
addressed in the remand section of this decision. 

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required on his part.


FINDINGS OF FACT

1.  By rating decision in June 1999, the RO denied the 
veteran's claim for service connection for bronchitis based 
on the fact that there was no current diagnosis of 
bronchitis; the veteran filed a notice of disagreement, but 
failed to file a substantive appeal in response to a 
September 1999 statement of the case.  

2.  Certain evidence received since the June 1999 rating 
decision raises a reasonable possibility of substantiating 
the claim of service connection for bronchitis.  


CONCLUSIONS OF LAW

1.  The June 1999 rating decision that denied service 
connection for bronchitis is final.  38 U.S.C.A. § 7105 (West 
2002).  

2.  New and material evidence has been received to reopen the 
veteran's claim of service connection for bronchitis.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for Bronchitis

By rating decision in June 1999, the RO denied service 
connection for bronchitis.  The veteran filed a notice of 
disagreement in July 1999, and the RO issued a statement of 
the case in September 1999.  However, the veteran did not 
file a substantive appeal.  

Following notification of an initial review and adverse 
determination by the RO, a notice of disagreement must be 
filed within one year from the date of notification thereof; 
otherwise, the determination becomes final and is not subject 
to revision except on the receipt of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  
Following receipt of a notice of a timely disagreement, the 
RO is to issue a statement of the case.  38 C.F.R. § 19.26.  
A substantive appeal must be filed within 60 days from the 
date that the agency of original jurisdiction mails the 
statement of the case to the appellant, or within the 
remainder of the 1-year period from the date of mailing of 
the notification of the determination being appealed, 
whichever period ends later.  38 C.F.R. § 20.302(b).  
Otherwise, the determination becomes final and is not subject 
to revision except on the receipt of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  
Since the veteran did not file a substantive appeal in 
response to the September 1999 statement of the case, the 
June 1999 rating decision became final.  The veteran 
subsequently requested that his claim be reopened.  The RO 
initially denied the request to reopen and the present appeal 
ensued. 

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  

The provisions of 38 C.F.R. § 3.156 (which defines "new and 
material evidence") were changed for claims filed on or 
after August 29, 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.156 (2004)).  The appellant's 
application to reopen his claim was filed after August 29, 
2001 (it was filed in August 2002); consequently, the current 
version of § 3.156 applies.  38 C.F.R. § 3.156(a) (2006) 
provides as follows:   

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.	

Second, if VA determines that the evidence is new and 
material, the VA may then proceed to evaluate the merits of 
the claim on the basis of all evidence of record, but only 
after ensuring that the duty to assist has been fulfilled.  
See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the analysis set forth in Elkins), overruled on 
other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000); Elkins, supra.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is not material, the inquiry ends and the claim 
cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).

In Evans v. Brown, 9 Vet. App. 273 (1996), the Court held 
that to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally denied on any 
basis. Additionally, evidence considered to be new and 
material sufficient to reopen a claim should be evidence that 
tends to prove the merits of the claim that was the specified 
basis for the last final disallowance of the claim.

In Justus v. Principi, 3 Vet. App. 510 (1992), the Court held 
that for new and material evidence purposes only, new 
evidence is presumed to be credible.  The only exception 
would be where evidence presented is either (1) beyond the 
competence of the individual making the assertion or (2) 
inherently incredible.  
 
If new and material evidence has been received with respect 
to a claim that has become final, then the claim is reopened 
and decided on a de novo basis.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.

The Board notes here that although the December 2002 rating 
decision initially denied the veteran's request to reopen, 
the July 2004 statement of the case reflects that the RO 
subsequently did find new and material evidence to reopen, 
but then denied under a merits analysis.  However, although 
the RO may have determined that new and material evidence was 
received to reopen the claim, the Board is not bound by that 
determination and must nevertheless consider whether new and 
material evidence has been received.  Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001). 

The evidence on record at the time of the June 1999 denial 
included the veteran's service medical records, VA outpatient 
treatment records, and VA examinations dated February 1997 
and February 1998.  Service connection was denied because 
although the veteran was diagnosed with bronchitis while in 
service, there was no evidence that the veteran had a current 
diagnosis of bronchitis, or that bronchitis was a chronic 
disability.  

Since the June 1999 denial, the veteran has submitted new 
evidence.  The new evidence includes VA outpatient treatment 
records dated January 2003 to November 2003; private 
treatment records dated January 1997 to February 2004; 
personal hearing testimony dated May 2004; and Travel Board 
Hearing testimony dated September 2006.  The private 
treatment records include a January 2004 diagnosis of chronic 
bronchitis.  The newly submitted evidence relates to an 
unestablished fact necessary to substantiate the claim; it is 
neither cumulative nor redundant; and by itself or in 
conjunction with the evidence previously assembled, raises a 
reasonable possibility of substantiating the claim.  
Accordingly, the claim for service connection for bronchitis 
is reopened.  

The Board need not address the question of compliance with 
the Veterans Claims Assistance Act of 2000 (VCAA) at this 
time since it is anticipated that any deficiencies will be 
remedied by actions directed by the Board in the remand 
section of this decision.  See generally 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a).  


ORDER

New and material evidence has been received to reopen the 
veteran's claim of service connection for bronchitis.  The 
appeal is granted to this extent, subject to the provisions 
set forth in the following remand section of this decision. 


REMAND

Bronchitis

In the case of a claim for disability compensation, the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  It does not appear that the veteran has been 
afforded a VA examination in connection with his service 
connection for bronchitis claim, and the Board believes that 
the record as it now stands does not contain sufficient 
medical evidence for VA to make a decision on the claim.  

PTSD

The veteran has also filed a claim for service connection for 
PTSD.  The record does now include at least one apparent 
diagnosis of PTSD, but the diagnosis has not been attributed 
to any verified stressor.  At the September 2006 Board 
hearing that he participated in combat situations, was 
subjected to numerous bombings, and would see dead bodies 
when out on convoys.  The veteran testified that he was 
stationed with Charlie Company, 26th Signal, 93rd Signal 
Brigade.  

In view of the veteran's testimony, the Board believes that a 
request for verification should be sent to the U. S. Army and 
Joint Services Records Research Center (JSRCC) to ascertain 
whether the unit to which the veteran was assigned during his 
Persian Gulf service was involved in the events claimed by 
the veteran.   

Disability Manifested by Fatigue

As noted in the introduction, a February 2004 rating decision 
denied the veteran's application to reopen a service 
connection claim for disability manifested by fatigue.  The 
veteran thereafter submitted a timely notice of disagreement 
in March 2004, but the statement of the case issued by the RO 
in January 2006 did not include the fatigue issue.  Because a 
statement of the case has not yet been issued, a remand for 
this action is necessary.  See Manlincon v. West, 12 Vet. 
App. 238 (1999).

Finally, the Board notes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman, slip op. at 14.  The Board 
recognizes that the new requirements of VCAA notice were not 
in effect at the time the RO issued its VCAA notice.  As 
such, the new requirements do not constitute the basis of 
this remand.  However, since the issue needs to be remanded 
on other grounds, the Board finds that the RO should comply 
with the most recent Court analysis.



Accordingly, the case is REMANDED for the following actions:

1.  The RO should furnish the veteran 
with an appropriate letter to ensure 
compliance with the Dingess/Hartman 
decision

2.  The RO should forward the veteran's 
service personnel records and a summary 
of his alleged in-service stressor to 
JSRCC for the purpose of verifying the 
alleged in-service stressor, to include 
whether his unit was involved in combat 
operations. 

3.  The veteran should be afforded a VA 
examination for the purpose of 
determining the nature, etiology and 
severity of the veteran's bronchitis.  
The claims file must be made available to 
the examiner for review.  Following a 
review of the relevant medical evidence 
in the claims file, to include the 
service medical records; post-service 
medical records; the medical history 
obtained from the veteran; the clinical 
evaluation; and any tests that are deemed 
necessary, the examiner should be asked 
to opine whether the veteran suffers from 
chronic bronchitis and, if so, whether it 
is at least as likely as not (a 50 
percent or more likelihood) that such 
chronic bronchitis is causally related to 
the bronchitis from which he suffered in 
service, or to any other incident of 
service.     

4.  If, and only if, the RO determines 
that the veteran participated in combat 
with the enemy, or a claimed stressor is 
otherwise corroborated, the veteran 
should be scheduled for a VA PTSD 
examination.  The examiner should be 
informed of the corroborated stressor(s) 
and asked to determine if the veteran 
currently suffers from PTSD related to 
such corroborated stressor.  The claims 
file must be made available to the 
examiner for review, and any medically 
indicated special tests should be 
accomplished.   

5.  In response to the veteran's March 
2004 notice of disagreement on the 
fatigue issue, the RO should take all 
actions outlined by 38 C.F.R. § 19.26, 
including issuance of a statement of the 
case.  The veteran should be advised of 
the need to file a timely substantive 
appeal if he wished to complete and 
appeal on the fatigue issue.

6.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the veteran's claims 
for service connection for bronchitis and 
for PTSD under a merits analysis, with 
consideration of all evidence in the 
claims file.  Unless both claims are 
granted, the RO should issue a 
supplemental statement of the case and 
afford the veteran an opportunity to 
respond

After completion of the above actions, the case should be 
returned to the Board for review of all issues properly in 
appellate status at that time. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 




of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


